In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) an order of disposition of the Family Court, Kings County (Sparrow, J.), dated May 9, 1991, which, upon a fact-finding order of the same court entered April 29, 1991, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal possession of stolen property in the fifth degree, criminal mischief in the fourth degree, unauthorized use of a vehicle in the third degree, and auto stripping in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth, and (2) the fact-finding order entered April 29, 1991.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, we find that the evidence was legally sufficient to establish that he had constructive possession of the stolen vehicle (see, People v Jenkins, 143 AD2d 846), and thus supported the findings of the Family Court that he had committed acts, which, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fifth degree, and unauthorized use of a vehicle in the third degree.
Moreover, the evidence presented at trial, including evidence that the vehicle’s steering column had been broken, warranted a finding that the appellant had damaged the vehicle without the permission of the owner, and thus supported the court’s findings that the appellant had committed acts, which, if committed by an adult, would constitute the crimes of auto stripping in the second degree and criminal *559mischief in the fourth degree (see, People v Williams, 172 AD2d 706). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.